Appeal from an order of the Supreme Court for Fulton county, entered September 25, 1940, which dismissed a petition for an alleged amendment to the charter of the city of Johnstown. The trial court held that the petition did not present an amendment, as contemplated by section 19-a of the City Home Rule Law, but was in effect a proposal to create a new city charter. In our view a mere inspection of the document presented sustains this decision. Order appealed from unanimously affirmed, with costs. Solely upon appellant’s request we hereby certify that a question of law is presented which ought to be reviewed by the Court of Appeals. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.